Petitioner commenced this CPLR article 78 proceeding challenging a prison disciplinary determination. The Attorney General has advised this Court that the determination at issue has been administratively reversed and that all references thereto have been expunged from petitioner’s institutional record. In view of this, and since petitioner has received all the relief to which he is entitled, the matter is now moot and the petition must be dismissed (see Matter of Kalwasinski v Fischer, 85 AD3d 1471, 1472 [2011]; Matter of Miranda v Bezio, 84 AD3d 1661 [2011]).
Mercure, J.P., Spain, Lahtinen, Kavanagh and Garry, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.